Application by the defendant for a writ of error coram nobis to vacate a decision and order of this court dated May 20, 1991 (see, People v Davis, 173 AD2d 634, Iv denied 78 NY2d 964), which affirmed a judgment of the Supreme Court, Queens County (Clabby, J.), rendered August 8, 1989.
Ordered that the application is denied.
*990The defendant has failed to establish that he was denied the effective assistance of appellate counsel. We will not second-guess the reasonable professional judgment of counsel that colorable but nonetheless weak arguments should be omitted from an appellate brief (see, Jones v Barnes, 463 US 745), and the defendant points to no argument that counsel unreasonably failed to advance on appeal. Harwood, J. P., Rosenblatt, Ritter and Copertino, JJ., concur.